MEMORANDUM **
Ryan Deon Williams Gomez appeals from the district court’s judgment and challenges his guilty-plea conviction and 41-month sentence for conspiracy to commit bank fraud, in violation of 18 U.S.C. § 1349. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Gomez’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Gomez the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed. The court has considered Gomez’s pro se letter filed on May 8, 2015.
Gomez waived his right to appeal his conviction, with the exception of an appeal based on a claim that his plea was involuntary. Gomez also waived the right to appeal six specified issues related to his sentence. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief as to the voluntariness of Gomez’s plea or any sentencing issue outside *423the scope of the appeal waiver. We therefore affirm as to those issues. We dismiss the remainder of the appeal in light of the valid appeal waiver. See United States v. Watson, 582 F.3d 974, 988 (9th Cir.2009).
Counsel’s motion to withdraw is GRANTED.
AFFIRMED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.